EXHIBIT 4.1 CHINA JIANYE FUEL (CHINA) HOLDINGS, INC. 2008 Equity Incentive Plan Article 1. Establishment and Purpose 1.1Establishment of the Plan.China Jianye Fuel, Inc., a Nevada corporation (the “Company” or “China Jianye Fuel”), hereby establishes an incentive compensation plan (the “Plan”), as set forth in this document. 1.2Purpose of the Plan.The purpose of the Plan is to promote the success and enhance the value of the Company by linking the personal interests of Participants to those of the Company's shareholders, and by providing Participants with an incentive for outstanding performance. The Plan is further intended to attract and retain the services of Participants upon whose judgment, interest, and special efforts the successful operation of China Jianye Fuel and its subsidiaries is dependent. 1.3Effective Date of the Plan.The Plan shall become effective on January 23, 2008. Article 2. Definitions Whenever used in the Plan, the following terms shall have the meanings set forth below and, when the meaning is intended, the initial letter of the word is capitalized: (a)“Award” means, individually or collectively, a grant under this Plan of Stock, Stock Options, or Restricted Stock. (b)“Award Agreement” means an agreement which may be entered into by each Participant and the Company, setting forth the terms and provisions applicable to Awards granted to Participants under this Plan. (c)“Board” or “Board of Directors” means the Company’s Board of Directors. (d)“Cause” shall mean willful and gross misconduct on the part of an Eligible Person that is materially and demonstrably detrimental to the Company or any Subsidiary as determined by the Committee in its sole discretion. (e)“Change in Control” shall be deemed to have occurred if (i) any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than (A) a person who on January 23, 2008 was the beneficial owner of more than 25% of the outstanding Shares, (B) a trustee or other fiduciary holding securities under an employee benefit plan of the Company or (C) a corporation owned directly or indirectly by the shareholders of the Company in substantially the same proportions as their ownership of stock of the Company, isor becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act), directly or indirectly, of securities of the Company representing fifty percent (50%) or more of the total voting power represented by the Company's thenoutstanding voting securities, or (ii) during any period of two (2) consecutive years, individuals who at the beginning of such period constitute the Board of Directors of theCompany and any new Director whose election by the Board ofDirectors or nomination for election by the Company'sshareholders was approved by a vote of at least two-thirds (2/3) of the Directors then still in office who either wereDirectors at the beginning of the period or whose election or nomination for election was previously so approved, cease for any reason to constitute a majority thereof, or (iii) the shareholders of the Company approve a merger orconsolidation of the Company with any other corporation, other than a merger or consolidation which would result inthe voting securities of the Company outstanding immediately prior thereto continuing to represent (either by remaining outstanding or by being converted into voting securities ofthe surviving entity) at least fifty-five percent (55%) of thetotal voting power represented by the voting securities of the Company or such surviving entity outstanding immediatelyafter such merger or consolidation, or the shareholders ofthe Company approve a plan of complete liquidation of theCompany or an agreement for the sale or disposition by theCompany of all or substantially all the Company’s assets. (f)“Code” means the Internal Revenue Code of 1986, as amended from time to time. (g)“Committee” means the committee or committees, as specified in Article 3, appointed by the Board to administer the Plan with respect to grants of Awards. (h) “Consultant” means a natural person under contract with the Company to provide bona fide services to the Company which are not in connection with the offer or sale of securities in a capital-raising transaction and do not directly or indirectly promote or maintain a market for the Company’s securities. (i)“Director” means any individual who is a member of the China Jianye Fuel Board of Directors. (j)“Disability” shall mean the Participant’s inability to perform the Participant’s normal Employment functions due to any medically determinable physical or mental disability, which can last or has lasted 12 months or is expected to result in death. (k) “Eligible Person” means an Employee, Director or Consultant. (l)“Employee” means any officer or employee of the Company or of one of the Company's Subsidiaries.Directors who are not otherwise employed by the Company shall not be considered Employees under this Plan. (m)“Employment,” with reference to an Employee, means the condition of being an officer or employee of the Company or one of its Subsidiaries.“Employment,” with reference to a Consultant, means the condition of being a Consultant.“Employment,” with reference to a Director, means the condition of being a Director.The change in status of an Eligible Person among the categories of Employee, Director and Consultant shall not be deemed a termination of Employment. (n)“Exchange Act” means the Securities Exchange Act of 1934, as amended from time to time, or any successor Act thereto. (o) “Exercise Price” means the price at which a Share may be purchased by a Participant pursuant to an Option, as determined by the Committee. (p)“Insider” shall mean an Eligible Person who is, on the relevant date, an officer, director, or ten percent (10%) beneficial owner of the Company, as those terms are defined under Section 16 of the Exchange Act. (q)“Option” or “Stock Option” shall mean an option to purchase Shares granted hereunder. (r)“Participant” means a person who holds an outstanding Award granted under the Plan. (s) “Plan” means this 2008 Equity Incentive Plan. (t)“Restricted Stock” means an Award of Stock granted to an Eligible Person pursuant to Article 7 herein. (u) “Restriction Period” means the period during which Shares of Restricted Stock are subject to restrictions or conditions under Article 7. (v)“Shares” or “Stock” means the shares of common stock of the Company. (w) “Subsidiary” shall mean any corporation in which theCompany owns directly, or indirectly throughsubsidiaries, more than fifty percent (50%) of the total combined voting power of all classes of Stock, or any otherentity (including, but not limited to, partnerships andjoint ventures) in which the Company owns more than fiftypercent(50%) of the combined equity thereof. Article 3. Administration 3.1The Committee.The Plan and all Awards hereunder shall be administered by one or more Committees of the Board as may be appointed by the Board for this purpose.The Board may appoint a Committee specifically responsible for Awards to Insiders (the “Disinterested Committee”) where each Director on such Disinterested Committee is a “Non-Employee Director” (or any successor designation for determining who may administer plans, transactions or awards exempt under Section 16(b) of the Exchange Act), as that term is used in Rule 16b-3 under the Exchange Act, as that rule may be modified from time to time.If no specific Committee is appointed by the Board, then the Board in its entirety shall be the Committee.Any Committee may be replaced by the Board at any time. 3.2 Authority of the Committee.The Committee shall have full power, except as limited by law and subject to the provisions herein, to select the recipients of Awards; to determine the size and types of Awards; to determine the terms and conditions of such Awards in a manner consistent with the Plan; to construe and interpret the Plan and any agreement or instrument entered into under the Plan; to establish, amend, or waive rules and regulations for the Plan's administration; and to amend the terms and conditions of any outstanding Award to the extent such terms and conditions are within the discretion of the Committee as provided in the Plan.Further, the Committee shall make all other determinations which may be necessary or advisable for the administration of the Plan. No Award may be made under the Plan after December 31, 2014. All determinations and decisions made by the Committee pursuant to the provisions of the Plan and all related orders or resolutions of the Board shall be final, conclusive, and binding on all persons, including the Company, its stockholders, Eligible Persons, Participants, and their estates and beneficiaries. Subject to the terms of this Plan, the Committee is authorized, and shall not be limited in its discretion, to use any of the Performance Criteria specified herein in its determination of Awards under this Plan. Article 4. Shares Subject to the Plan 4.1
